DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In a response filed on December 13, 2021 (the “Response”), Applicant amends claims 1, 3, 8, 10, 15 and 17.
Claims 1-21 are presented for examination.
Response to Amendment
In light of Applicant’s amendment to the claims, Examiner hereby withdraws the previously presented rejection of claims 15-21 for indefiniteness.
However, Applicant’s amendment to claims 3, 10 and 17 necessitates and thus raises a new indefiniteness ground of rejection, as set forth below in the rejection of claims 3, 4, 10, 11, 17 and 18 for a lack of antecedent basis.
In light of Applicant’s amendment to the claims, Examiner hereby withdraws the previously presented rejection of claims 1, 8 and 15 for anticipation.
However, Applicant’s amendment to claims 1, 3, 8, 10, 15 and 17 necessitates and thus raises new prior art grounds of rejection, as set forth below in the obviousness rejections of the claims.
Response to Arguments
Applicant’s arguments submitted December 13, 2021 have been fully considered, but they are not persuasive for at least the following reasons.
On page 8, in the Remarks section of the Response, Applicant argues:


In response, Examiner notes that Applicant’s instant argument is persuasive.
On page 10 of the Response, Applicant argues:
“indicating whether data of the I/O operation is compressed and noting that it is wasteful ... for the data storage system to attempt compression and encryption on data that is already in a required compressed and encrypted form’ is quite different from...’selectively performing as a function of a state of the compression status flag: decrypting the encrypted data to unencrypted data; compressing the unencrypted data to compressed data; encrypting the compressed data to encrypted, compressed data; and storing the encrypted compressed data in the storage device’....”
In response, Examiner notes that Applicant’s instant argument (i.e., “indicating whether data...is compressed and noting that it is wasteful [] to attempt compression and encryption...is quite different from” Applicant’s claim limitations) does not address Examiner’s actual position.
For example, Examiner position is not that “indicating whether data...is compressed and noting that it is wasteful [] to attempt compression and encryption” reads on Applicant’s claim limitations.  Rather, Examiner’s actual position is inter alia that Rangayyan teaches:
“decrypting the encrypted data to unencrypted data (¶ 17 “the storage controller/encryption agent of the storage array may decrypt the (encrypted) data received from the host system”);
compressing the unencrypted data to compressed data (¶ 17 “the storage controller/encryption agent of the storage array may decrypt the (encrypted) data received from the host system and may perform...compression”);
encrypting the compressed data to encrypted, compressed data (¶ 17 “the storage system/storage array may also encrypt the data after []compression”); and
storing the encrypted, compressed data in the storage device (¶ 17 “storing the data on the physical or persistent storage device”; note: it is 

And LeCrone teaches:
“receiving a compression status flag associated with data from a host (col. 14, lns. 24-42 “request 260...may be sent 201 from the host...to the data storage system...request 260 may include...status flag/compression indicator 260e identifying a particular component to perform compression/decompression”); and
selectively performing as a function of a state of the compression status flag: compressing the unencrypted data to compressed data; encrypting the compressed data to encrypted, compressed data; and storing the encrypted, compressed data in the storage device (col. 21, lns. 63-66 “Consider [] an embodiment where component(s) of the data storage system are used to perform compression and encryption of data, e.g., of a particular logical device or data set”; col. 19, lns. 35-40 “generally data may be compressed prior to encryption”; col. 14, lns. 24-42 “compression indicator 260e identifying a particular component to perform compression/decompression”; note: LeCrone’s storage system may store the “encrypted, compressed data” [see: col. 21, lns. 63-66; col. 19, lns. 35-40; col. 14, lns. 24-42]).”

Accordingly, as set forth below in the prior art rejection of claims 1, 8 and 15:
“Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of LeCrone for having a storage controller receive a flag and use it to determine whether to compress and then encrypt unencrypted data.  The teachings of LeCrone, when used with the storage controller of the existing system of Rangayyan’s compression and encryption of unencrypted data, will make the system more dynamic by enabling the system’s storage controller to selectively determine when to compress and then encrypt unencrypted data.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.”

Therefore, Examiner respectfully disagrees with Applicant’s instant argument because the foregoing combination of Rangayyan in view of LeCrone reads on the limitations of Applicant’s instant argument as set forth below in the prior art rejection of claims 1, 8 and 15.  One cannot show nonobviousness by attacking references individually where In re Keller, 642 F.2d 413 (CCPA 1981); In re Merck & Co., 800 F.2d 1091 (Fed. Cir. 1986).
On page 10, Applicant also argues:
“Examiner’s citations to the Rangayyan, Taropa and LeCrone reverences, considered alone or in combination, have no teaching or suggestion of...claim 1.”

In response, Examiner notes that Applicant’s instant argument is presented without any actual support.  However, such conclusory arguments of counsel cannot take the place of factually supported objective evidence.  See MPEP § 2145.
Notwithstanding, Examiner respectfully disagrees with Applicant’s instant argument because the combination of Rangayyan in view of LeCrone teaches all of the limitations of claims 1, 3-8, 10-15 and 17-21, as set forth below in their prior art rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
inter alia the following limitation: “the determining....”  However, there is insufficient antecedent basis for this limitation in the claim.
Claims 4, 11 and 18 are rejected for failing to cure the foregoing deficiency of claims 3, 10 and 17.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rangayyan et al. (US 2019/0097789 A1, hereinafter Rangayyan) in view of LeCrone et al. (US 10,133,505 B1, hereinafter LeCrone).
Regarding claims 1, 8 and 15, Rangayyan teaches a computer system (200, FIG. 2 / 300, FIG. 3 / 700, FIG. 7) (¶ 48, 22, 15 “storage system”), comprising:
a host (¶ 11, 15, 22 “system 300 includes a host”);
a data storage system having a storage controller and at least one storage unit controlled by the storage controller and configured to store data (¶ 11, 15, 22 “storage system/storage array includes one or more persistent or physical storage devices/ storage unit”; ¶ 17 “storage system/storage array also includes an encryption agent/ storage controller”),

the host transferring encrypted data to the storage controller controlling the storage device (¶ 38, 24, 17 “the host [] may encrypt data before sending the data to the storage array/storage system”); and
the storage controller:
decrypting the encrypted data to unencrypted data (¶ 17 “the storage controller/encryption agent of the storage array may decrypt the (encrypted) data received from the host system”);
compressing the unencrypted data to compressed data (¶ 17 “the storage controller/encryption agent of the storage array may decrypt the (encrypted) data received from the host system and may perform...compression”);
encrypting the compressed data to encrypted, compressed data (¶ 17 “the storage system/storage array may also encrypt the data after []compression”); and
storing the encrypted, compressed data in the storage device (¶ 17 “storing the data on the physical or persistent storage device”; note: it is implicit 
However, Rangayyan does not explicitly disclose: receiving a compression status flag associated with the encrypted data from the host; and selectively performing as a function of a state of the compression status flag:.
In an analogous art, LeCrone teaches:
receiving a compression status flag associated with data from a host (col. 14, lns. 24-42 “request 260...may be sent 201 from the host...to the data storage system...request 260 may include...status flag/compression indicator 260e identifying a particular component to perform compression/decompression”); and
selectively performing as a function of a state of the compression status flag: compressing the unencrypted data to compressed data; encrypting the compressed data to encrypted, compressed data; and storing the encrypted, compressed data in the storage device (col. 21, lns. 63-66 “Consider [] an embodiment where component(s) of the data storage system are used to perform compression and encryption of data, e.g., of a particular logical device or data set”; col. 19, lns. 35-40 “generally data may be compressed prior to encryption”; col. 14, lns. 24-42 “compression indicator 260e identifying a particular component to perform compression/decompression”; note: LeCrone’s storage system may store the “encrypted, compressed data” [see: col. 21, lns. 63-66; col. 19, lns. 35-40; col. 14, lns. 24-42]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of LeCrone for having a 
Regarding claims 3, 10 and 17, Rangayyan in view of LeCrone teaches all of the limitations of claims 1, 8 and 15, as previously stated, and further teaches: wherein selectively performing as a function of a state of the compression status flag includes the determining by the storage controller as a function of a state of the compression status flag whether to decrypt, compress and encrypt again, the encrypted data received from the host and associated with the compression status flag (Rangayyan ¶ 17 “the storage controller/encryption agent of the storage array may decrypt the (encrypted) data received from the host system and may perform...compression....the storage system/storage array may also encrypt the data after []compression”; LeCrone col. 14, lns. 24-42 “request 260...may be sent 201 from the host...to the data storage system...request 260 may include...status flag/compression indicator 260e identifying a particular component to perform compression/decompression”).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of LeCrone for having a storage controller determine as a function of a status flag whether to compress and encrypt unencrypted data.  The teachings of LeCrone, when used with the storage 
Regarding claims 4, 11 and 18, Rangayyan in view of LeCrone teaches all of the limitations of claims 3, 10 and 17, as previously stated, and further teaches: wherein the compression status flag has a state which indicates at least one of whether encrypted data received from the host and associated with the compression status flag is 1) compressed, and 2) compressible (Rangayyan ¶ 27, 17 “the host [] may encrypt data before sending the data to the storage array/storage system”; LeCrone: col. 14, lns. 24-42 “flag/compression indicator 260e identifying a particular component to perform compression/decompression”; LeCrone: col. 17, lns. 61-67 “criteria may be specified... for example, whether a particular portion of a logical device contains data that achieves at least a minimum amount of compressibility/is compressible”; LeCrone: col. 11, lns. 18-43 “techniques may be performed by a host performing I/O operation directed to logical device L1 124 where such techniques provide for selectively indicating/flagging whether data of the I/O operation is...compressed”; LeCrone: col. 8, lns. 20-40 “it is wasteful...for the...data storage system to attempt compression and[] encryption on data that is already in a required compressed and[] encrypted form”).
Before the effective filing date of the invention, it would have been obvious for one of ordinary skill in the art to recognize the ability to utilize the teachings of LeCrone 
Regarding claims 5, 12 and 19, Rangayyan in view of LeCrone teaches all of the limitations of claims 1, 8 and 15, as previously stated, and further teaches:
receiving a read request from a host to read encrypted data stored in the storage device (Rangayyan ¶ 27 “read commands and/or requests...the data...may be encrypted data”; Rangayyan ¶ 41, 34 “reading data from the storage array to the host system”; LeCrone: col. 6, ln. 54 through col. 7, ln. 22 “read...requests sent from a host to the data storage device/system...Such [] requests from the host may be received...to read data from a logical device”);
transferring encrypted read data from the storage device to the storage controller (Rangayyan ¶ 27 “read commands and/or requests may be allowed because the data that is transferred/returned may be encrypted data”; Rangayyan ¶ 41, 34 “transferring/ reading data from the storage array to the host system”; LeCrone: col. 6, ln. 54 through col. 7, ln. 22 “transfer/retrieve requested read data from physical storage.  Data that is read from physical non-volatile storage devices, such as back-end physical storage devices...is then stored in the cache/transferred to a controller”); and

decrypting the encrypted read data to unencrypted read data (LeCrone: col. 7, ln. 54 through col. 8, ln. “data may be decrypted...when the data is retrieved from physical storage, such as in response to a data [] read”; LeCrone: col. 8, lns. 20-40 “it is common to have components that perform...decryption on...data storage systems”);
de-compressing the unencrypted read data to uncompressed read data (note: it is implicit that LeCrone’s storage controller may transmit uncompressed data to a host [1] because “whether the data read...by the I/O operation is in its []compressed form when transmitted between the host and data storage system” depends “on what component performs the...compression/decompression” [see: col. 11, lns. 18-43] and [2] because “it is common to have components that perform compression/decompression and encryption/decryption on...data storage systems” [see LeCrone:  col. 8, lns. 20-40; col. 18, lns. 7-10]);
encrypting the uncompressed read data to encrypted, uncompressed read data (LeCrone: col. 8, lns. 20-40 “it is common to have components that perform... encryption[] on...data storage systems”; note: LeCrone’s data may be 
transferring the encrypted, uncompressed read data to the host (LeCrone: col. 6, ln. 54 through col. 7, ln. 22 “return the requested read data to the host...that issued the read”). 
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of LeCrone for having a storage controller: (1) receive, from a host, a request for data; and (2) transfer the requested data to the host in an uncompressed, yet encrypted form.  The teachings of LeCrone, when respectively used within the system of Rangayyan in view of LeCrone’s (1) storage controller and (2) its transfer of encrypted read data from the system’s storage device to the system’s host, will enable the storage controller to reduce the processing resources required from the host, by assuming the processing load required for decompression, when a request to read data that is compressed is received from the host.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Regarding claims 6, 14 and 20, Rangayyan in view of LeCrone teaches all of the limitations of claims 5, 12 and 19, as previously stated, and further teaches: wherein the computer system operations further comprise the storage controller storing a compression status tag in association with encrypted data stored in the storage device wherein the compression status tag has a state which indicates whether associated encrypted data stored in the storage device is compressed, and wherein determining whether encrypted read data read from the storage device has been compressed, is a 
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of LeCrone for having a storage controller include a tag that indicates whether it is associated with encrypted data that is compressed.  The teachings of LeCrone, when used within the system of Rangayyan in view of LeCrone’s storage controller, will make the system more efficient by enabling its storage controller to autonomously determine when to compress (or decompress) data.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Regarding claims 7, 14 and 21, Rangayyan in view of LeCrone teaches all of the limitations of claims 1, 8 and 15, as previously stated, and further teaches: a host determining as a function of a comparison of available resources of the host and a storage controller, whether to compress unencrypted data at the host prior to encrypting and transferring encrypted data to the storage controller, and whether to bypass compressing unencrypted data at the host prior to encrypting and transferring encrypted data to the storage controller (LeCrone: col. 17, ln. 61 through col. 18, ln. 18 “selecting 
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of LeCrone for: (1) having a host determine whether to compress data prior to encrypting and transferring it to a data storage system component/storage controller; and (2) making the host’s determination a function of a comparison of available resources of the host and the storage controller.  The teachings of LeCrone, when used with the system of Rangayyan in view of LeCrone’s compression feature, will make the system more robust by preventing the compression feature’s processing requirements from overloading the system’s storage controller.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rangayyan in view of LeCrone further in view of Taropa (US 9,069,776 B1, hereinafter Taropa).
Regarding claims 2, 9 and 16, Rangayyan in view of LeCrone teaches all of the limitations of claims 1, 8 and 16, as previously stated, and further teaches: wherein the decrypting the encrypted data to unencrypted includes decrypting the encrypted data to unencrypted data in a memory area of the storage controller (Rangayyan ¶ 17 “the storage controller/encryption agent of the storage array may decrypt the (encrypted) data received from the host system”; note: it is implicit that Rangayyan’s storage controller may unencrypt/decrypt its data to some memory area of the storage controller because Rangayyan discloses that its storage controller may compress that unencrypted/decrypted data [see Rangayyan ¶ 17]).
However, Rangayyan in view of LeCrone does not explicitly disclose, yet Taropa teaches: wherein decrypting encrypted data to unencrypted data includes decrypting the encrypted data to unencrypted data in a volatile memory area of a storage controller and securely erasing the volatile memory area in a secure data overwrite process to ensure erasure of unencrypted data resultant from the decrypting (col. 5, ln. 46 through col. 6, ln. 3 “server decrypts...record, that is stored in an encrypted format...When the decrypted data is no longer being used, the...volatile random access memory used to store the decrypted data may be overwritten with different data”).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Taropa for overwriting decrypted data that is stored in a volatile memory of a storage controller.  The teachings .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalish Bell whose telephone number is (571) 272-5294.  The examiner can normally be reached 9am-5pm, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        

/KALISH K BELL/Examiner, Art Unit 2432